STUART, Justice
(concurring specially).
Like Justice Smith, for the 12 years I served as a juvenile judge and family-court judge, I operated under the assumption that the termination of parental rights automatically terminated the parent’s obligation to pay child support. That issue has been placed squarely before the Court in this case. I agree with the main opinion that the plain language of the relevant statutes indicates that only parental rights and not parental responsibilities are automatically terminated. I cannot read them any other way. I urge the legislature, as the proper policy-making branch of government with regard to this issue to clarify its intent in this matter.